Case 1:21-cv-00800-RMB-AMD Document 3 Filed 01/19/21 Page 1 of 1 PagelD: 91

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Affinity Healthcare Group Voorhees,LL¢

Plaintiff

Civil Action No. |:21-cv-00800-RMB-AME

Township of Voorhees, et al.,

Defendant
CORPORATE DISCLOSURE STATEMENT

The undersigned counsel for Affinity Healthcare Group Voorhees, LLC >
certifies that this party is a non-governmental corporate party and that:

This party’s parent corporation, and all publicly held corporations owning 10% or
more of this party’s stock, are listed here:

 

 

 

OR

This party does not have a parent corporation, nor is there any publicly held corporation

that owns 10% or more of this party's stock.
Signature of Attorney C,
600 Beverly-Rancoca§ Road

Address

 

  
  

City/State/Zip

01/18/2021
Date

DNJ-CMECF-005 (10/2018)
